NO. 07-11-0076-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                      MAY 19, 2011


               CHERYL R. CROFT AND ALL OTHER OCCUPANTS OF
              10418 EASTERN HILL COURT, ROWLETT, TEXAS 75089,

                                                                      Appellant
                                            V.

            HSBC BANK USA, NA., AS TRUSTEE FOR THE REGISTERED
            HOLDERS OF RENAISSANCE EQUITY LOAN ASSET-BACKED
                       CERTIFICATES, SERIES 2007-3,

                                                                      Appellee
                          _____________________________

         FROM THE COUNTY COURT AT LAW NO. 3 OF DALLAS COUNTY;

      NO. CC-10-06388-C; HONORABLE SALLY MONTGOMERY, PRESIDING


                                 Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Cheryl R. Croft (appellant) filed a notice of appeal on December 8, 2010. We

dismiss the appeal. The clerk=s record was filed with this court on March 29, 2011. No

reporter’s record was taken. Appellant’s brief was due on April 28, 2011. No brief was

filed by that date, so the Court notified appellant on May 6, 2011, that the due date for

the brief had lapsed, that the brief had not been filed, and that if it was not received by
May 16, 2011, the appeal would be dismissed for want of prosecution. To date, no brief

or motion to extend the deadline has been filed.     Nor has the court received any

explanation for the omission.


       Accordingly, we dismiss the appeal for want of prosecution. TEX. R. APP. P.

38.8(a)(1); 42.3(b).


                                              Per Curiam




                                          2